





KEY EMPLOYEE RETENTION AGREEMENT


THIS KEY EMPLOYEE RETENTION AGREEMENT (this “Agreement”), dated this 12th day of
June, 2017 (the “Effective Date”), is entered into by and between Southside Bank
(the “Bank”) and Hilliard J. Shands, III (“Employee”). For purposes of this
Agreement, the Bank and Employee are referred to collectively as the “parties.”


RECITALS


Southside Bancshares, Inc. (the “Company,” and collectively with the Bank,
“Southside”) and Diboll State Bancshares, Inc. (“Target”) have entered into an
Agreement and Plan of Merger dated as of June 12, 2017 (the “Merger Agreement”),
pursuant to which Target will be acquired by and be merged with and into the
Company (the “Merger”).


Employee is currently employed by Target as President and CEO.


Following the Merger, the Bank desires to employ Employee as East Texas Regional
President, and Employee desires to continue employment subject to the agreements
and covenants of this Agreement.


Effective as of the consummation of the Merger (the “Merger Effective Date”),
Employee and the Bank desire to enter into a retention arrangement as set forth
herein.


The parties acknowledge and agree that if the Merger Effective Date shall not
occur, then this Agreement shall be deemed void and of no effect.


In consideration of the payments, consents and acknowledgements described below,
and in consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the Bank and Employee agree
as follows:


1.    Recitals Included. The above recitals are incorporated herein and made a
part hereof.


2.    Release and Covenant Not to Sue.


(a)    Release and Covenant Not to Sue. Employee, with the intention of binding
himself and all of his heirs, executors, administrators and assigns, waives,
releases and forever discharges the Company, the Bank, Target and all of their
past and present officers, directors, stockholders, employees, agents, parent
corporations, predecessors, subsidiaries, affiliates, estates, successors,
assigns, partners and attorneys (collectively, the “Releasees”) from any and all
claims arising on or before the Merger Effective Date, in law or in equity,
whether known or unknown, suspected or unsuspected, which Employee, now has,
owns or holds or has at any time heretofore ever had, owned or held against the
Releasees. This Release includes, but is not limited to, claims arising under
federal, state or local laws prohibiting employment discrimination; claims
arising under severance plans and contracts; and claims growing out of any legal
restrictions on the Releasees’ rights to terminate their employees or to take
any other employment action, whether statutory, contractual or arising under
common law or case law. Employee specifically acknowledges and agrees that he is
releasing any and all rights under federal, state and local employment laws
including without limitation the Age Discrimination in Employment Act (“ADEA”),
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans With
Disabilities Act (“ADA”), the Family and Medical Leave Act (“FMLA”), the Genetic
Information Nondiscrimination Act (“GINA”), the Employee Retirement Income
Security Act (“ERISA”), the Equal Pay Act (“EPA”), the Occupational Safety and
Health Act (“OSHA”), and any and all other local, state, and federal law claims
arising under statute or common law. Except as expressly set forth below,
Employee further hereby AGREES NOT TO FILE A LAWSUIT or other legal claim or
charge to assert against any of the Releasees any claim released by this
Agreement. It is agreed that this is a general release and it is to be broadly
construed as a release of all claims, except those that cannot be released by
law. By signing this Agreement, Employee acknowledges that he is doing so
knowingly and voluntarily, that he understands that he may be releasing claims
he may not know about, and that he is waiving all rights he may have had under
any law that is intended to protect him from waiving unknown claims. This
Agreement shall not in any way be construed as an admission by any of the
Releasees of wrongdoing or liability or that Employee





--------------------------------------------------------------------------------





has any rights against any of the Releasees. Notwithstanding anything contained
in this Agreement to the contrary, this Agreement does not constitute a release
nor a waiver of any of the following claims: (i) claims pursuant to the terms
and conditions of the federal law known as COBRA or similar state law; (ii)
claims for indemnity under any indemnification agreement with the Company or
under its organizational documents, as provided by applicable state law or under
any applicable insurance policy with respect to the Employee’s liability as an
employee, director or officer of the Company or its affiliates; and (iii) claims
the Employee may have as an employee participating in the Company’s 401(k) plan.


(b)    Protected Rights. Employee understands that nothing contained in this
Agreement limits Employee’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”). Employee further
understands that this Agreement does not limit Employee’s ability to communicate
or share information with any Government Agencies, report possible violations of
law to any Government Agency, otherwise participate in any investigation or
proceeding that may be conducted by any Government Agencies, or make other
disclosures that are protected by any whistleblower protection laws. Employee
does not need prior authorization to make such reports or disclosures and is not
required to notify the Company or the Bank that he/she has made any such report
or disclosure. However, based on Employee’s release of claims set forth in
Section 2 of this Agreement, Employee understands that Employee is releasing all
claims and causes of action that Employee might personally pursue or that might
be pursued in Employee’s name and, to the extent permitted by applicable law,
Employee’s right to recover monetary damages or obtain injunctive relief that is
personal to Employee in connection with such claims and causes of action, though
nothing in this Agreement shall prohibit Employee from receiving an award or
monetary recovery pursuant to the Securities and Exchange Commission’s
whistleblower program.


3.    Equity Grants and Retention Arrangements.


(a)    Equity Grants. Within 60 days following the Merger Effective Date, the
Company will grant to Employee equity incentive awards consisting of (i)
non-qualified stock options to purchase shares of the Company’s common stock
having a value approximately equal to 12.5% of Employee’s base salary as of the
Merger Effective Date (based on Black-Scholes option modeling), which stock
options will have an exercise price equal to the closing price of the Company’s
common stock on the date of grant, will vest in four equal installments on the
first four anniversaries of the grant date, and will have a ten-year term; and
(ii) restricted stock units having a value approximately equal to 12.5% of
Employee’s base salary as of the Merger Effective Date (based on the closing
price of the Company’s common stock on the Merger Effective Date, each
representing the right to receive a share of the Company’s common stock, which
will vest in four equal installments on the first four anniversaries of the
grant date.




(b)    Retention Payments.


(i)    Subject to (A) Employee’s continuing employment with the Bank through the
First Retention Payment Date (as defined below), and (B) continuing to perform
his/her job duties to the reasonable satisfaction of the Bank through the First
Retention Payment Date, the Bank will pay to Employee a cash retention award of
One Hundred Sixteen Thousand, Two Hundred Fifty Dollars ($116,250), less
withholding for taxes and other similar items (the “First Retention Payment”).
The First Retention Payment will be paid to Employee in a single lump sum
payment on the first regular payroll date following the 90th day after the
Merger Effective Date (the “First Retention Payment Date”), provided that on the
First Retention Payment Date Employee remains employed in good standing by the
Bank.


(ii)    Subject to (A) Employee’s continuing employment with the Bank through
the Second Retention Payment Date (as defined below), and (B) continuing to
perform his/her job duties to the reasonable satisfaction of the Bank through
the Second Retention Payment Date, the Bank will pay to Employee a cash
retention award of One Hundred Sixteen Thousand, Two Hundred Fifty Dollars
($116,250), less withholding for taxes and other similar items (the “Second
Retention Payment”). The Second Retention Payment will be paid to Employee in a
single lump sum payment on the first regular payroll date following the first
anniversary of the Merger Effective Date (the





--------------------------------------------------------------------------------





“Second Retention Payment Date”), provided that on the Second Retention Payment
Date Employee remains employed in good standing by the Bank.


(iii)    Subject to (A) Employee’s continuing employment with the Bank through
the Third Retention Payment Date (as defined below), and (B) continuing to
perform his/her job duties to the reasonable satisfaction of the Bank through
the Third Retention Payment Date, the Bank will pay to Employee a cash retention
award of Forty-Eight Thousand Dollars ($48,000), less withholding for taxes and
other similar items (the “Third Retention Payment”). The Third Retention Payment
will be paid to Employee in a single lump sum payment on the first regular
payroll date following the second anniversary of the Merger Effective Date (the
“Third Retention Payment Date”), provided that on the Third Retention Payment
Date Employee remains employed in good standing by the Bank.


(iv)    Notwithstanding anything in the Agreement to the contrary, if the Bank
terminates Employee’s employment other than for Cause or Disability (each as
defined herein) (a “Qualifying Termination”) (A) prior the First Retention
Payment Date, then the Bank shall pay to Employee an amount equal to the sum of
the First Retention Payment and the Second Retention Payment, (B) after the
First Retention Payment Date but prior to the Second Retention Payment Date,
then the Bank shall pay to Employee an amount equal to the Second Retention
Payment, or (C) after the Second Retention Payment Date but prior to the Third
Retention Payment Date, then the Bank shall pay to Employee an amount equal to
the Third Retention Payment, in each case in a single lump sum within sixty (60)
days following Employee’s date of termination. Notwithstanding the foregoing,
the Bank shall be obligated to provide a payment described in this Section
3(b)(iv) only if (A) within forty-five (45) days after the date of termination,
Employee shall have executed a full general release of claims and covenant not
to sue in the reasonable form provided by the Company (the “Release Agreement”)
and such Release Agreement shall not have been revoked within any revocation
period specified in the Release Agreement, and (B) subject to the following
sentence, Employee fully complies with the Protective Covenants (as defined
herein). Notwithstanding anything the contrary herein, in the event of a
Qualifying Termination within two (2) years after the Merger Effective Date, the
Employee shall have no obligation to comply with the obligations set forth in
Section 7 of this Agreement. The payments set forth in this Section 3 shall be
in addition to, and not in lieu of, any other severance or similar payments to
which Employee may be entitled pursuant to other plans or polices of the Bank or
otherwise, including, without limitation, the Severance Pay Plan of First Bank &
Trust East Texas, Diboll, Texas.


(v)    For purposes of this Agreement, “Cause” shall mean a good faith
determination by the Bank that any of the following has occurred:


(A) Employee’s material or habitual failure to follow the reasonable and lawful
directions of the Bank, or perform his duties with the Bank (other than any such
failure resulting from Employee’s Disability) which failure is not cured within
ten (10) days after a written demand for performance is delivered to Employee by
the Bank which specifically identifies the manner in which the Bank believes
that Employee has materially or habitually failed to perform Employee’s duties;


(B) Employee’s charge with, indictment for, conviction of, or entry of a plea of
guilty or nolo contendere or no contest with respect to: (1) any felony, or any
misdemeanor involving dishonesty or moral turpitude (including pleading guilty
or nolo contendere to a felony or lesser charge which results from plea
bargaining), whether or not such felony, crime or lesser offense is connected
with the business of the Bank, or (2) any crime connected with the business of
the Bank;


(C) any intentional misconduct by Employee in connection with the Bank’s
business or relating to Employee’s duties, or any willful violation of any laws,
rules or regulations applicable to banks or the banking industry generally
(including but not limited to the regulations of the Board of Governors of the
Federal Reserve, the Federal Deposit Insurance Corporation (the “FDIC”), or any
other applicable regulatory authority);


(D) Employee’s commission of or engagement in any act of fraud,
misappropriation, dishonesty, or embezzlement, whether or not such act was
committed in connection with the business of the Bank;







--------------------------------------------------------------------------------





(E) Employee’s breach of fiduciary duty, breach or threatened breach of any of
the Protective Covenants (as defined herein), or material breach of any other
provisions of this Agreement; or


(F) Employee’s violation of the Bank’s policy against harassment, its equal
employment opportunity policy, or any code of business conduct or corporate
governance policies adopted by the Bank, or a material violation of any other
policy or procedure of the Bank.


(vi)    For purposes of this Agreement, “Disability” shall mean the inability of
Employee, as reasonably determined by the Bank, to perform the essential
functions of his regular duties and responsibilities, with or without reasonable
accommodation, due to a medically determinable physical or mental illness which
has lasted (or can reasonably be expected to last) for a period of six (6)
consecutive months.


4.    Acknowledgments Regarding Protective Covenants.


(a)    Condition of Employment and Other Consideration. Employee acknowledges
and agrees that he/she has received good and valuable consideration for entering
into this Agreement, including, without limitation, access to and use of the
Bank’s Confidential Information and access to the Bank’s customer and employee
relationships and goodwill, and further acknowledges that the Bank would not
employ or continue to employ Employee in the absence of his/her execution of and
compliance with this Agreement.


(b)    Access to Confidential Information, Relationships, and Goodwill. In
exchange for Employee’s promises contained in this Agreement, the Bank hereby
agrees that during Employee’s employment with the Bank, the Bank will provide
Employee access to its Confidential Information (as defined herein), customer
and employee relationships, and goodwill. Employee acknowledges and agrees that
he/she is being provided and entrusted with Confidential Information, including
highly confidential customer information that is subject to extensive measures
to maintain its secrecy within the Bank, is not known in the trade or disclosed
to the public, and would materially harm the Bank’s legitimate business
interests if it was disclosed or used in violation of this Agreement. Employee
also acknowledges and agrees that he/she is being provided and entrusted with
access to the Bank’s customer and employee relationships and goodwill. Employee
further acknowledges and agrees that the Bank would not provide access to the
Confidential Information, customer and employee relationships, and goodwill in
the absence of Employee’s execution of and compliance with this Agreement.
Employee further acknowledges and agrees that the Bank’s Confidential
Information, customer and employee relationships, and goodwill are valuable
assets of the Bank and are legitimate business interests that are properly
subject to protection through the covenants contained in this Agreement.


(c)    Potential Unfair Competition. Employee acknowledges and agrees that as a
result of his/her employment with the Bank, his/her knowledge of and access to
Confidential Information, and his/her relationships with the Bank’s customers
and employees, Employee would have an unfair competitive advantage if Employee
were to engage in activities in violation of this Agreement.


(d)    No Undue Hardship. Employee acknowledges and agrees that, in the event
that his/her employment with the Bank terminates, Employee possesses marketable
skills and abilities that will enable Employee to find suitable employment
without violating the covenants set forth in this Agreement.


(e)    Voluntary Execution. Employee acknowledges and affirms that he/she is
executing this Agreement voluntarily, that he/she has read this Agreement
carefully and had a full and reasonable opportunity to consider this Agreement
(including an opportunity to consult with legal counsel), and that he/she has
not been pressured or in any way coerced, threatened or intimidated into signing
this Agreement.
    
5.    Definitions. The following capitalized terms used in this Agreement shall
have the meanings assigned to them below, which definitions shall apply to both
the singular and the plural forms of such terms:


(a)    “Competitive Services” means engaging in the business of community
banking or commercial banking, including, without limitation, originating,
underwriting, closing and/or selling loans, receiving deposits and/or otherwise
engaging in the business of banking.





--------------------------------------------------------------------------------







(b)    “Confidential Information” means any and all data and information
relating to Southside, its activities, business, or clients that (i) is
disclosed to Employee or of which Employee becomes aware as a consequence of his
employment with the Bank; (ii) has value to Southside; and (iii) is not
generally known outside of Southside. “Confidential Information” shall include,
but is not limited to the following types of information regarding, related to,
or concerning Southside: trade secrets (as defined by applicable law); financial
plans and data; management planning information; business plans; operational
methods; market studies; marketing plans or strategies; pricing information;
product development techniques or plans; customer lists; customer files, data
and financial information; details of customer contracts; current and
anticipated customer requirements; identifying and other information pertaining
to business referral sources; past, current and planned research and
development; computer aided systems, software, strategies and programs; business
acquisition plans; management organization and related information (including,
without limitation, data and other information concerning the compensation and
benefits paid to officers, directors, employees and management); personnel and
compensation policies; new personnel acquisition plans; and other similar
information. “Confidential Information” also includes combinations of
information or materials which individually may be generally known outside of
Southside, but for which the nature, method, or procedure for combining such
information or materials is not generally known outside of Southside. In
addition to data and information relating to Southside, “Confidential
Information” also includes any and all data and information relating to or
concerning a third party that otherwise meets the definition set forth above,
that was provided or made available to Southside by such third party, and that
Southside has a duty or obligation to keep confidential. This definition shall
not limit any definition of “confidential information” or any equivalent term
under state or federal law. “Confidential Information” shall not include
information that has become generally available to the public by the act of one
who has the right to disclose such information without violating any right or
privilege of Southside.


(c)    “Material Contact” means (i) having dealings with a customer or potential
customer on behalf of Southside; (ii) coordinating or supervising dealings with
a customer or potential customer on behalf of Southside; (iii) obtaining
Confidential Information about a customer or potential customer in the ordinary
course of business as a result of Employee’s employment with the Bank; or (iv)
receiving compensation, commissions, or earnings within the two (2) years prior
to the Termination Date that resulted from the sale or provision of products or
services of the Bank to a customer.


(d)    “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.


(e)    “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.


(f)    “Protected Customer” means any Person to whom Southside has sold or
provided its products or services or actively solicited to sell its products or
services, and with whom Employee has had Material Contact on behalf of Southside
during his/her employment with the Bank.


(g)    “Restricted Period” means any time during Employee’s employment with the
Bank, as well as one (1) year from Employee’s Termination Date.


(h)    “Protective Covenants” means the protective covenants contained in
Sections 6 through 9 hereof.


(i)    “Termination” means the termination of Employee’s employment with the
Bank, for any reason, whether with or without cause, upon the initiative of
either party.


(j)    “Termination Date” means the date of Employee’s Termination.


6.    Restriction on Disclosure and Use of Confidential Information.







--------------------------------------------------------------------------------





(a)    Protection of Confidential Information. Employee agrees that Employee
shall not, directly or indirectly, use any Confidential Information on
Employee’s own behalf or on behalf of any Person other than Southside, or
reveal, divulge, or disclose any Confidential Information to any Person not
expressly authorized by Southside to receive such Confidential Information. This
obligation shall remain in effect for as long as the information or materials in
question retain their status as Confidential Information. Employee further
agrees that he/she shall fully cooperate with Southside in maintaining the
Confidential Information to the extent permitted by law. The parties acknowledge
and agree that this Agreement is not intended to, and does not, alter either
Southside’s rights or Employee’s obligations under any state or federal
statutory or common law regarding trade secrets and unfair trade practices.


(b)    Confidentiality of Agreement. Employee and the Bank acknowledge that the
terms of this Agreement must be kept confidential. Accordingly, except as
required by Section 12 hereof, Employee agrees not to disclose or publish,
verbally, in writing or otherwise, to any person or entity, except his spouse,
his legal and tax advisors, or as required by law, any of the details leading up
to the making of this Agreement, the terms and conditions or sums being paid in
connection with this Agreement, or whether the terms of the Agreement are
satisfactory in his opinion.


(c)    Exclusions. Anything herein to the contrary notwithstanding, Employee
shall not be restricted from: (i) disclosing information that is required to be
disclosed by law, court order or other valid and appropriate legal process;
provided, however, that in the event such disclosure is required by law,
Employee shall provide Southside with prompt notice of such requirement so that
Southside may seek an appropriate protective order prior to any such required
disclosure by Employee; (ii) reporting possible violations of federal, state, or
local law or regulation to any governmental agency or entity, or from making
other disclosures that are protected under the whistleblower provisions of
federal, state, or local law or regulation, and Employee shall not need the
prior authorization of Southside to make any such reports or disclosures and
shall not be required to notify Southside that Employee has made such reports or
disclosures; (iii) disclosing a trade secret (as defined by 18 U.S.C. § 1839) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or (iv) disclosing a
trade secret (as defined by 18 U.S.C. § 1839) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
    
7.    Non-Solicitation of Protected Customers. Employee agrees that, during the
Restricted Period, he/she shall not, without the prior written consent of
Southside, directly or indirectly, on his/her own behalf or as a Principal or
Representative of any Person, solicit, divert, take away, or attempt to solicit,
divert, or take away a Protected Customer for the purpose of engaging in,
providing, or selling Competitive Services.


8.    Non-Recruitment of Employees and Independent Contractors. Employee agrees
that during the Restricted Period, he/she shall not, directly or indirectly,
whether on his/her own behalf or as a Principal or Representative of any Person,
recruit, solicit, or induce or attempt to recruit, solicit or induce any
employee or independent contractor of Southside to terminate his/her employment
or other relationship with Southside or to enter into employment or any other
kind of business relationship with the Employee or any other Person.


9.    Return of Materials. Employee agrees that he/she will not retain or
destroy (except as set forth below), and will immediately return to the Bank on
or prior to the Termination Date, or at any other time the Bank requests such
return, any and all property of Southside that is in his/her possession or
subject to his/her control, including, but not limited to, customer files and
information, papers, drawings, notes, manuals, specifications, designs, devices,
code, email, documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification cards, equipment, computers, mobile devices, other electronic
media, all other files and documents relating to Southside and its business
(regardless of form, but specifically including all electronic files and data of
Southside), together with all Confidential Information belonging to Southside or
that Employee received from or through his/her employment with the Bank.
Employee will not make, distribute, or retain copies of any such information or
property. To the extent that Employee has electronic files or information in
his/her possession or control that belong to Southside and/or contain
Confidential Information (specifically including but not limited to electronic
files or information stored on personal computers, mobile devices, electronic
media, or in cloud storage), on or prior to the Termination Date, or at any
other time the Bank requests, Employee shall (a) provide the Bank with an
electronic copy of all of such files or information (in an electronic format
that readily accessible by the Bank); (b) after doing so, delete all such files
and information, including all copies and





--------------------------------------------------------------------------------





derivatives thereof, from all non-Southside-owned computers, mobile devices,
electronic media, cloud storage, and other media, devices, and equipment, such
that such files and information are permanently deleted and irretrievable; and
(c) provide a written certification to the Bank that the required deletions have
been completed and specifying the files and information deleted and the media
source from which they were deleted. Employee agrees that he/she will reimburse
Southside for all of its costs, including reasonable attorneys’ fees, of
recovering the above materials and otherwise enforcing compliance with this
provision if he/she does not return the materials to the Bank or take the
required steps with respect to electronic information or files on or prior to
the Termination Date or at any other time the materials and/or electronic file
actions are requested by the Bank or if Employee otherwise fails to comply with
this provision.


10.    Enforcement of Protective Covenants.
    
(a)    Rights and Remedies Upon Breach. The parties specifically acknowledge and
agree that the remedy at law for any breach of the Protective Covenants will be
inadequate, and that in the event Employee breaches, or threatens to breach, any
of the Protective Covenants, Southside shall have the right and remedy, without
the necessity of proving actual damage or posting any bond, to enjoin,
preliminarily and permanently, Employee from violating or threatening to violate
the Protective Covenants and to have the Protective Covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
or threatened breach of the Protective Covenants would cause irreparable injury
to Southside and that money damages would not provide an adequate remedy to
Southside. Employee understands and agrees that if he violates any of the
obligations set forth in the Protective Covenants, the period of restriction
applicable to each obligation violated shall cease to run during the pendency of
any litigation over such violation, provided that such litigation was initiated
during the period of restriction. Such rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available to Southside at
law or in equity. Employee understands and agrees that if the parties become
involved in legal action regarding the enforcement of the Protective Covenants,
the prevailing party will be entitled, in addition to any other remedy, to
recover its reasonable costs and attorneys’ fees incurred in such action from
the other party. Southside’s ability to enforce its rights under the Protective
Covenants or applicable law against Employee shall not be impaired in any way by
the existence of a claim or cause of action on the part of Employee based on, or
arising out of, this Agreement or any other event or transaction.


(b)    Severability and Modification of Covenants. Employee acknowledges and
agrees that each of the Protective Covenants is reasonable and valid in time and
scope and in all other respects. The parties agree that it is their intention
that the Protective Covenants be enforced in accordance with their terms to the
maximum extent permitted by law. Each of the Protective Covenants shall be
considered and construed as a separate and independent covenant. Should any part
or provision of any of the Protective Covenants be held invalid, void, or
unenforceable, such invalidity, voidness, or unenforceability shall not render
invalid, void, or unenforceable any other part or provision of this Agreement or
such Restrictive Covenant. If any of the provisions of the Protective Covenants
should ever be held by a court of competent jurisdiction to exceed the scope
permitted by the applicable law, such provision or provisions shall be
automatically modified to such lesser scope as such court may deem just and
proper for the reasonable protection of Southside’s legitimate business
interests and may be enforced by Southside to that extent in the manner
described above and all other provisions of this Agreement shall be valid and
enforceable.


11.    Existing Covenants. Employee represents and warrants that his/her
employment with Bank does not and will not breach any agreement that Employee
has with any former employer to keep in confidence proprietary or confidential
information or not to compete with any such former employer. Employee will not
disclose to Southside or use on its behalf any proprietary or confidential
information of any other party required to be kept confidential by Employee.


12.    Disclosure of Agreement. Employee acknowledges and agrees that, during
the Restricted Period, he will disclose the existence and terms of Sections 4
through 10 this Agreement to any prospective employer, business partner,
investor or lender prior to entering into an employment, partnership or other
business relationship with such prospective employer, business partner, investor
or lender. Employee further agrees that Southside shall have the right to make
any such prospective employer, business partner, investor or lender of Employee
aware of the existence and terms of this Agreement.







--------------------------------------------------------------------------------





13.    Employment Status. Nothing in this Agreement shall be construed as a
commitment, guarantee, agreement, or understanding of any kind or nature that
the Bank will continue to employ Employee, nor will this Agreement affect in any
way the right of the Bank to terminate Employee’s employment at any time and for
any reason (unless otherwise agreed to by the parties separately in writing).
Employee acknowledges and agrees that he is an “at will” employee.


14.    Code Section 409A. This Agreement shall be interpreted and administered
in a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Nevertheless, the tax treatment of the benefits
provided under the Agreement is not warranted or guaranteed. Neither the
Company, the Bank nor their directors, officers, employees or advisers shall be
held liable for any taxes, interest, penalties or other monetary amounts owed by
Employee as a result of the application of Section 409A of the Code.


15.    Limitation of Benefits.


(a)    Notwithstanding anything in this Agreement to the contrary, in the event
it shall be determined that any benefit, payment or distribution by Southside to
or for the benefit of Employee (whether payable or distributable pursuant to the
terms of this Agreement or otherwise) (such benefits, payments or distributions
are hereinafter referred to as “Payments”) would, if paid, be subject to the
excise tax (the “Excise Tax”) imposed by Section 4999 of the Code, then the
aggregate present value of the Payments shall be reduced (but not below zero) to
an amount expressed in present value that maximizes the aggregate present value
of the Payments without causing the Payments or any part thereof to be subject
to the Excise Tax and therefore nondeductible by Southside because of Section
280G of the Code (the “Reduced Amount”). The reduction of the Payments due
hereunder, if applicable, shall be made by first reducing cash Payments and
then, to the extent necessary, reducing those Payments having the next highest
ratio of Parachute Value to actual present value of such Payments as of the date
of the change of control, as determined by the Determination Firm (as defined in
Section 15(b) below). For purposes of this Section 15, present value shall be
determined in accordance with Section 280G(d)(4) of the Code. For purposes of
this Section 15, the “Parachute Value” of a Payment means the present value as
of the date of the change of control of the portion of such Payment that
constitutes a “parachute payment” under Section 280G(b)(2) of the Code, as
determined by the Determination Firm for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment.


(b)    All determinations required to be made under this Section 15, including
whether an Excise Tax would otherwise be imposed, whether the Payments shall be
reduced, the amount of the Reduced Amount, and the assumptions to be utilized in
arriving at such determinations, shall be made by an independent, nationally
recognized accounting firm or compensation consulting firm mutually acceptable
to Southside and Employee (the “Determination Firm”) which shall provide
detailed supporting calculations both to Southside and Employee within 15
business days of the receipt of notice from Employee that a Payment is due to be
made, or such earlier time as is requested by Southside. All fees and expenses
of the Determination Firm shall be borne solely by Southside. Any determination
by the Determination Firm shall be binding upon Southside and Employee. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Determination Firm hereunder, it is
possible that Payments hereunder will have been unnecessarily limited by this
Section 15 (“Underpayment”), consistent with the calculations required to be
made hereunder. The Determination Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment shall be promptly paid
by Southside to or for the benefit of Employee together with interest at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code, but no
later than March 15 of the year after the year in which the Underpayment is
determined to exist, which is when the legally binding right to such
Underpayment arises.


16.    Miscellaneous.
(a)    Applicable Law; Forum Selection; Consent to Jurisdiction. The Bank and
Employee agree that this Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Texas without giving
effect to its conflicts of law principles. Employee agrees that the exclusive
forum for any action to enforce this Agreement, as well as any action relating
to or arising out of this Agreement, shall be the state or federal





--------------------------------------------------------------------------------





courts of the State of Texas. With respect to any such court action, Employee
hereby (i) irrevocably submits to the personal jurisdiction of such courts; (ii)
consents to service of process; (iii) consents to venue; and (iv) waives any
other requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction, service of process, or venue. The parties
hereto further agree that the state and federal courts of the State of Texas are
convenient forums for any dispute that may arise herefrom and that neither party
shall raise as a defense that such courts are not convenient forums.


(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


(c)    Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.


(d)    Entire Agreement; Amendment. Except as otherwise provided herein, this
Agreement contains the entire agreement between the Bank and Employee with
respect to the subject matter hereof and, from and after the date hereof, this
Agreement shall supersede any other agreement, written or oral, between the
parties relating to the subject matter of this Agreement. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.


(e)    Assignment. This Agreement can be assigned by the Bank and shall be
binding and inure to the benefit of the Bank, its successors and assigns. No
right, obligation or duty of this Agreement may be assigned by Employee without
the prior written consent of the Bank.


(f)     Construction. The parties understand and agree that because each of them
has been given the opportunity to have counsel review and revise this Agreement,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against any of the parties.


(g)    Counterparts. This Agreement may be executed in two or more counterparts,
and it shall not be necessary that the signatures of the parties hereto be
contained on any one counterpart hereof. Each counterpart shall be deemed an
original but all counterparts together shall constitute one and the same
instrument. Any signature page of any such counterpart, or any electronic
facsimile thereof, may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement, and any telecopy or
other electronic transmission of any signature shall be deemed an original and
shall bind such Party.


(h)    Taxes. The Bank may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


(i)    Third Party Beneficiary. The parties acknowledge and agree that the
Company is an intended third-party beneficiary of this Agreement and may enforce
the Bank’s rights hereunder.


(Signatures on following page)





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above, to be effective immediately.
            




 
 
SOUTHSIDE BANK
 
 
 
 
By:
/s/ Lee R. Gibson
 
 
Lee R. Gibson
 
 
President and CEO
 
 
 
 
 
EMPLOYEE
 
 
 
 
By:
/s/ H.J. Shands, III
 
 
Hilliard J. Shands, III
 
 
 










